Case 1:20-cv-06028-NGG-SJB Document 14 Filed 02/05/21 Page 1 of 1 PageID #: 78




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JOSHUA SCHMITT, individually and on
 behalf of all others similarly situated,

                        Plaintiff,                  Case No.: 1:20-cv-06028-NGG-SJB

                 v.                                 NOTICE OF APPEARANCE FOR
                                                    J. COLBY WILLIAMS
 CHINA XD PLASTICS COMPANY,
 LIMITED, FAITH DAWN LIMITED,
 FAITH HORIZON, INC., XD
 ENGINEERING PLASTICS COMPANY
 LIMITED, JIE HAN, TAYLOR ZHANG,
 LINYUAN ZHAI, HUIYI CHEN and
 GUANBAO HUANG,

                        Defendants.


       PLEASE TAKE NOTICE that the undersigned hereby enters his appearance in this matter

as counsel for Defendants Jie Han, XD Engineering Plastics Company Limited, Faith Horizon,

Inc. and Faith Dawn Limited, and requests that all parties serve copies of all papers filed in or

affecting this action on the undersigned. I certify that I have been admitted pro hac vice and that

I am a registered electronic case filing user.

Dated: February 5, 2021                          Respectfully submitted,

                                                 CAMPBELL & WILLIAMS

                                                 By: /s/ J. Colby Williams
                                                    J. Colby Williams, Esq. (pro hac vice)
                                                    700 South Seventh Street
                                                    Las Vegas, Nevada 89101
                                                    Tel: (702) 382-5222
                                                    Fax: (702) 382-0540
                                                    Email: jcw@cwlawlv.com

                                                 Attorneys for Defendants Jie Han, XD Engineering
                                                 Plastics Company Limited, Faith Horizon, Inc.,
                                                 and Faith Dawn Limited
